EXHIBIT 10.75

﻿

FIRST AMENDMENT TO
NOTE PURCHASE AND COLLATERAL TRUST AND SECURITY AGREEMENT

﻿

This FIRST AMENDMENT TO NOTE PURCHASE AND COLLATERAL TRUST AND SECURITY
AGREEMENT (this “First Amendment”) is made and entered into as of September 27,
2016, by and among BLUEGREEN CORPORATION, a Florida corporation, BLUEGREEN
VACATIONS UNLIMITED, INC., a Florida corporation, BLUEGREEN RESORTS MANAGEMENT,
INC., a Delaware corporation, and TFRI 2013-1 LLC, a Delaware limited liability
company (together with any successor to any of such parties that becomes a party
to the Note Purchase Agreement, as defined below, pursuant to Section 10.2
thereof, each an “Obligor” and, collectively, the “Obligors”), BLUEGREEN NEVADA,
LLC, a Delaware limited liability company, as Guarantor (“Bluegreen Nevada” and,
collectively with the Obligors, the “Company”), AIG ASSET MANAGEMENT (U.S.) LLC
(the “Designated Representative”), U.S. BANK NATIONAL ASSOCIATION, not in its
individual capacity but solely as Collateral Agent, Note Registrar, and Paying
Agent (in such capacities, the “Agent”), and AMERICAN GENERAL LIFE INSURANCE
COMPANY, a Texas corporation, THE UNITED STATES LIFE INSURANCE COMPANY IN THE
CITY OF NEW YORK, a New York corporation, THE VARIABLE ANNUITY LIFE INSURANCE
COMPANY, a Texas corporation, and AMERICAN HOME ASSURANCE COMPANY, a New York
corporation (collectively, the “Holders”). 

﻿

WHEREAS, the Company, the Designated Representative, the Agent, and the Holders
are parties to that certain Note Purchase and Collateral Trust and Security
Agreement dated March 26, 2013 (the “Note Purchase Agreement”); and

﻿

WHEREAS, pursuant to Sections 17.1 and 21.12 of the Note Purchase Agreement, the
Company, the Designated Representative, the Agent, and the Holders that are the
current holders of all of the Notes issued pursuant to the Note Purchase
Agreement desire to amend the Note Purchase Agreement in the manner set forth
herein.

﻿

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

﻿

1.        Defined Terms.  Except as otherwise expressly defined herein, all
capitalized terms used but not defined herein shall have the meanings ascribed
to them by the Note Purchase Agreement.  The defined term “Voluntary Termination
Amount” in Schedule A to the Note Purchase Agreement is hereby deleted in its
entirety, and all references to any required payment of the “Voluntary
Termination Amount” in Sections 8.4, 8.7, 8.10(v), 14.2, and 17.1(a)(z) of the
Note Purchase Agreement are hereby deleted.

﻿

2.        Section 8.6.  Section 8.6 of the Note Purchase Agreement is hereby
deleted in its entirety and replaced by the following:



--------------------------------------------------------------------------------

 



Section 8.6.     Note Rate.  The per annum rate of interest payable by the
Obligors shall be a fixed rate of interest of 5.50% per annum (the “Note Rate”).

﻿

3.        Section 8.12(a).  Section 8.12(a) of the Note Purchase Agreement is
hereby deleted in its entirety and replaced by the following:

﻿

(a)  Other than (i) with respect to prepayments of the principal balance of the
Notes which arise from payments from Partial Releases of Mortgage; (ii) in
accordance with Section 8.11(b); and (iii) prepayments from the Cash Collateral
Account pursuant to Section 8.10(a)(viii), the Company may not terminate
financing under this Agreement or prepay the Notes, in whole or in part, except
as otherwise expressly provided in this Section 8.12.  At any time after March
27, 2019, subject to the terms of this Agreement, the Company may terminate
financing under this Agreement and prepay the Notes in whole, but not in
part.  Such permitted prepayment in full shall be known as a “Voluntary
Termination” and may be effected only by providing the Agent with irrevocable
written notice (the “Termination Notice”).  The Termination Notice shall be
provided to the Agent at least ten (10) calendar days prior to the specific date
upon which the Obligors intend to cease financing hereunder and prepay the
Obligations in full, which date shall be known as the “Voluntary Termination
Date.” The Voluntary Termination Date shall always be a Payment Date and shall
be the first Payment Date occurring ten (10) calendar days after the giving of
the Termination Notice.  No premium or penalty shall be payable in connection
with a Voluntary Termination in accordance with this Section 8.12. 

﻿

4.        Section 8.20.  Section 8.20 of the Note Purchase Agreement is hereby
deleted in its entirety and replaced by the following:

﻿

Section 8.20     Rating Option.  The initial rating on the Notes shall be deemed
to be B (low) based upon S&P’s “B-” corporate rating of Bluegreen Corporation. 
Bluegreen Corporation had the option (the “Rating Option”) to have a Rating
Agency provide a rating of the Notes or Bluegreen Corporation on or prior to the
Closing Date or within three (3) months following the Closing Date.  If no such
rating was obtained within the designated time period, the initial rating would
have been considered the final rating.  Any rating on the Notes (or, if the
Notes were not rated, the Bluegreen Corporation corporate debt rating) higher
than B (low) issued by or within three (3) months of the Closing Date shall be
considered the final rating.  Any subsequent ratings actions, including
upgrades, downgrades, new ratings or ratings withdrawals, however, shall not
affect current or future pricing.  Bluegreen Corporation exercised the Rating
Option and delivered an executed “ratings letter” from DBRS to the Designated
Representative and Agent setting forth the new rating.  Bluegreen Corporation
shall continue to provide such information as is reasonably requested by DBRS in
order for DBRS to provide, at Bluegreen Corporation’s expense, ongoing “rating
surveillance” to the Designated Representative until the Obligations (other than
indemnity obligations under the Collateral Documents that are not then due and
payable or for which any events or claims that would give rise thereto are not
then pending) have



--------------------------------------------------------------------------------

 



been fully performed and indefeasibly paid in cash in full.  For the avoidance
of doubt, such ongoing rating surveillance shall be in the form of a ratings
confirmation letter from DBRS to be delivered annually.

﻿

5.        Conditions to Effectiveness.  The effectiveness of this First
Amendment is subject to the satisfaction of the following conditions precedent
in a manner satisfactory to the Designated Representative, in its reasonable
discretion, unless specifically waived in writing by the Designated
Representative:

﻿

(a)        This First Amendment shall have been duly executed by the Company,
the Agent, the Designated Representative, and the Holders and delivered to the
Agent.

﻿

(b)        The representations and warranties contained in the Note Purchase
Agreement, as amended hereby, and the other Collateral Documents shall be true
and correct as of the date hereof, as if made on the date hereof.

﻿

(c)        No Potential Default or Event of Default shall have occurred and be
continuing, unless such Potential Default or Event of Default has been expressly
waived in writing by the Agent, the Designated Representative, and the Holders
(if required by the Note Purchase Agreement).

﻿

(d)        All corporate and other proceedings, and all documents, instruments,
and other legal matters in connection with the execution of this First Amendment
shall be satisfactory in form and substance to the Agent, the Designated
Representative, and their respective counsel.

﻿

(e)        All interest on the Notes accrued but unpaid at the current Note Rate
of 8.05% per annum through and including the day immediately preceding the date
hereof shall have been paid by the Company and received by the Holders.

﻿

6.        No Waiver.  Nothing contained in this First Amendment or any other
communication between any of the parties hereto shall be deemed to constitute a
waiver of any past, present, or future Potential Default or Event of Default by
the Company under the Note Purchase Agreement or any other Collateral
Document.  The Agent, the Designated Representative, and each Holder hereby
expressly reserves any rights, privileges, and remedies under the Note Purchase
Agreement and each other Collateral Document that the Agent, the Designated
Representative, and the Holders may have with respect to any Potential Default
or Event of Default, and any failure by the Agent, the Designated
Representative, or any Holder to exercise any right, privilege, or remedy as a
result of any such Potential Default or Event of Default shall not directly or
indirectly in any way whatsoever either (i) impair, prejudice, or otherwise
adversely affect the rights of the Agent, the Designated Representative, or any
Holder, except as and to the extent set forth herein, at any time to exercise
any right, privilege, or remedy in connection with the Note Purchase Agreement
or any other Collateral Document; (ii) amend or alter any provision of the Note
Purchase Agreement, as amended hereby, or any other Collateral Document or any
other contract or instrument; or (iii) constitute any course of dealing or other
basis for altering any obligation of the Company or any right, privilege, or
remedy of the Agent, the Designated Representative, and the Holders under the
Note Purchase Agreement, as amended hereby, any other Collateral Document, or
any other contract or instrument.  Nothing in this First Amendment shall



--------------------------------------------------------------------------------

 



be construed to constitute a consent by the Agent, the Designated
Representative, or any Holder to any prior, existing, or future Potential
Default or Event of Default under the Note Purchase Agreement or any other
Collateral Document.  The Company is hereby notified that irrespective of (A)
any waivers or consents previously granted by the Agent, the Designated
Representative, or the Holders regarding the Note Purchase Agreement or any
other Collateral Document; (B) any previous failures or delays of the Agent, the
Designated Representative, or the Holders in exercising any right, power, or
privilege under the Note Purchase Agreement or any other Collateral Document; or
(C) any previous failures or delays of the Agent, the Designated Representative,
or the Holders in the monitoring or in the requiring of compliance by the
Company with its duties, obligations, and agreements under the Note Purchase
Agreement and the other Collateral Documents, the Company shall comply strictly
with all of its duties, obligations, and agreements under the Note Purchase
Agreement, as amended hereby, and the other Collateral Documents.

﻿

7.        Ratifications, Representations, and Warranties; Holder Consent and
Direction.

﻿

(a)        Ratifications.  The terms and provisions of this First Amendment
shall modify and supersede all inconsistent terms and provisions of the Note
Purchase Agreement and the other Collateral Documents, and, except as expressly
modified and superseded by this First Amendment, the terms and provisions of the
Note Purchase Agreement and all of the other Collateral Documents are hereby
ratified and confirmed and shall continue in full force and effect.  The
Company, the Agent, the Designated Representative, and the Holders agree that
the Note Purchase Agreement, as amended hereby, and the other Collateral
Documents shall continue to be legal, valid, binding, and enforceable in
accordance with their respective terms.

﻿

(b)        Representations and Warranties. 

﻿

(i)         The Obligors and Bluegreen Nevada hereby represent and warrant to
the Agent, the Designated Representative, and the Holders that (A) the
execution, delivery, and performance of this First Amendment and any and all
Collateral Documents executed and/or delivered in connection herewith have been
authorized by all requisite action on the part of the Obligors and Bluegreen
Nevada and will not violate the Governing Documents of the Obligors or Bluegreen
Nevada; (B) the representations and warranties of each of the Obligors and
Bluegreen Nevada contained in the Note Purchase Agreement, as amended hereby,
and any other Collateral Document are true and correct on and as of the date
hereof as though made on and as of such date; (C) no Potential Default or Event
of Default under the Note Purchase Agreement, as amended hereby, has occurred
and is continuing, unless such Potential Default or Event of Default has been
expressly waived in writing by the Agent, the Designated Representative, and the
Holders (if required by the Note Purchase Agreement); (D) the Obligors and
Bluegreen Nevada are in full compliance with all covenants and agreements
contained in the Note Purchase Agreement, as amended hereby, and the other
Collateral Documents; and (E) except to the extent previously disclosed in
writing to the Designated Representative, the Obligors and Bluegreen Nevada have
not amended their respective Governing Documents since the date of the Note
Purchase Agreement.

﻿

(ii)        The Company and the Holders hereby represent and warrant that (A)
the Holders collectively constitute the holders of all of the Notes issued
pursuant to the Note Purchase Agreement and currently outstanding; and (B) the
Designated Representative, as Investment Advisor, is legally authorized to
execute and deliver this First Amendment on behalf of the Holders, and this
First Amendment constitutes the valid, binding, and enforceable obligation of
the Holders in accordance with its terms.

﻿

(c)        Holder Consent and Direction.  By their execution of this First
Amendment, each of the Holders hereby (i) consents to the terms and provisions
hereof; and (ii) directs Agent, in its capacity as Collateral Agent, Note
Registrar, and Paying Agent, to execute and deliver this First Amendment.





--------------------------------------------------------------------------------

 



﻿

﻿

8.        Miscellaneous Provisions.

﻿

(a)        Survival of Representations and Warranties.  All representations and
warranties made in the Note Purchase Agreement or any of the other Collateral
Documents, including, without limitation, any document or instrument executed in
connection with this First Amendment, shall survive the execution and delivery
of this First Amendment and the Collateral Documents, and no investigation by
the Agent, the Designated Representative, or the Holders or any closing shall
affect the representations and warranties or the right of Agent, the Designated
Representative, and the Holders to rely upon them.

﻿

(b)        Reference to Note Purchase Agreement.  The Note Purchase Agreement,
the other Collateral Documents, and any and all documents and instruments now or
hereafter executed and delivered pursuant to the terms hereof or the terms of
the Note Purchase Agreement, as amended hereby, are hereby amended so that any
reference in the Note Purchase Agreement, the other Collateral Documents, and
such other documents and instruments executed and delivered pursuant to the Note
Purchase Agreement shall mean the Note Purchase Agreement, as amended hereby.

﻿

(c)        Expenses of the Agent, the Designated Representative, and the
Holders.  The Company agrees to pay on demand all reasonable costs and expenses
incurred by the Agent, the Designated Representative, the Holders, and their
respective counsel and other agents and representatives in connection with the
preparation, negotiation, and execution of this First Amendment and the other
documents and instruments executed in connection herewith.

﻿

(d)        Severability.  Any provision of this First Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this First Amendment, and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.

﻿

(e)        Successors and Assigns.  This First Amendment is binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns, except that the Obligors and Bluegreen Nevada may not assign or
transfer any of their rights or obligations hereunder without the prior written
consent of the Agent and each of the Holders.

﻿

(f)        Counterparts.  This First Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.



--------------------------------------------------------------------------------

 



(g)        Effect of Waiver.  No consent or waiver, express or implied, by the
Agent, the Designated Representative, or any Holder to or for any breach of or
deviation from any covenant, condition, or obligation by any Obligor or
Bluegreen Nevada shall be deemed a consent to or waiver of any other breach of
the same or any other covenant, condition, or obligation.

﻿

(h)        Headings.  The headings and captions used in this First Amendment are
for convenience only and shall not affect the interpretation of this First
Amendment.

﻿

(i)        Applicable Law.  THIS FIRST AMENDMENT AND ALL DOCUMENTS AND
INSTRUMENTS EXECUTED IN CONNECTION HEREWITH SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

﻿

(j)        Final Agreement. THE NOTE PURCHASE AGREEMENT, AS AMENDED HEREBY, AND
THE OTHER COLLATERAL DOCUMENTS, AS AMENDED AND/OR RESTATED, (i) REPRESENT THE
ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AS OF
THE DATE HEREOF;  AND (ii) MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.  NO MODIFICATION,
RESCISSION, WAIVER, RELEASE, OR AMENDMENT OF ANY TERM OR PROVISION OF THIS FIRST
AMENDMENT SHALL OCCUR, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY ALL OF THE
PARTIES HERETO.

﻿

(k)        Release.  THE OBLIGORS AND BLUEGREEN NEVADA, TOGETHER WITH EACH OF
THEIR RESPECTIVE PARENTS, DIVISIONS, SUBSIDIARIES, AFFILIATES, MEMBERS,
MANAGERS, PARTICIPANTS, PREDECESSORS, SUCCESSORS, AND ASSIGNS, AND EACH OF THEIR
RESPECTIVE CURRENT AND FORMER DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS,
MANAGERS, PARTNERS, AGENTS, AND EMPLOYEES, AND EACH OF THEIR RESPECTIVE
PREDECESSORS, SUCCESSORS, HEIRS, AND ASSIGNS (INDIVIDUALLY AND COLLECTIVELY,
“RELEASORS”) HEREBY VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER WAIVE AND
DISCHARGE THE AGENT, THE DESIGNATED REPRESENTATIVE, EACH HOLDER, AND EACH OF
THEIR RESPECTIVE PARENTS, DIVISIONS, SUBSIDIARIES, AFFILIATES, MEMBERS,
MANAGERS, PARTICIPANTS, PREDECESSORS, SUCCESSORS, AND ASSIGNS, AND EACH OF THEIR
RESPECTIVE CURRENT AND FORMER DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS,
MANAGERS, PARTNERS, ATTORNEYS, AGENTS, AND EMPLOYEES, AND EACH OF THEIR
RESPECTIVE PREDECESSORS, SUCCESSORS, HEIRS, AND ASSIGNS (INDIVIDUALLY AND
COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL POSSIBLE CLAIMS, COUNTERCLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY
CASE ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE HEREOF THAT ANY OF
THE RELEASORS MAY



--------------------------------------------------------------------------------

 



NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES (OR ANY OF THEM), IF ANY,
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ARISING 
DIRECTLY OR INDIRECTLY FROM THE NOTE PURCHASE AGREEMENT, ANY OF THE OTHER
COLLATERAL DOCUMENTS, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER ANY OF THE
COLLATERAL DOCUMENTS, AND/OR THE NEGOTIATION FOR AND EXECUTION OF THIS FIRST
AMENDMENT AND THE DOCUMENTS AND INSTRUMENTS EXECUTED IN CONNECTION HEREWITH,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING, OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE.  NOTWITHSTANDING THE FOREGOING, THE RELEASED PARTIES ARE NOT
RELEASED FROM THE PERFORMANCE OF THEIR RESPECTIVE OBLIGATIONS, IF ANY, UNDER THE
NOTE PURCHASE AGREEMENT AND THE OTHER COLLATERAL DOCUMENTS FOLLOWING THE DATE
HEREOF.

﻿

﻿

﻿

﻿

﻿

[remainder of page intentionally left blank; signature pages follow]

﻿

﻿

#47783022_v9

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this First Amendment has been duly executed and delivered as
of the date first above written.

﻿

﻿

 

 

﻿

AGENT:

﻿

 

 

﻿

U.S. BANK NATIONAL ASSOCIATION,

﻿

not individually, but solely as Collateral Agent,

﻿

Note Registrar, and Paying Agent

﻿

 

 

﻿

By:

/s/ Tim Matyi

﻿

Name:

Tim Matyi

﻿

Title:

Vice President

﻿





--------------------------------------------------------------------------------

 



﻿

﻿

 

 

﻿

DESIGNATED REPRESENTATIVE:

﻿

 

 

﻿

AIG ASSET MANAGEMENT (U.S.) LLC

﻿

 

 

﻿

By:

/s/ Eric Karlson

﻿

Name:

Eric Karlson

﻿

Title:

Managing Director

﻿





--------------------------------------------------------------------------------

 



﻿

﻿

 

 

﻿

OBLIGORS:

﻿

 

 

﻿

BLUEGREEN CORPORATION

﻿

 

 

﻿

By:

/s/ Paul Humphrey

﻿

Name:

Paul Humphrey

﻿

Title:

Senior Vice President, Finance and

﻿

 

Capital Markets

﻿

 

 

﻿

 

 

﻿

 

 

﻿

BLUEGREEN VACATIONS UNLIMITED, INC.

﻿

 

 

﻿

By:

/s/ Paul Humphrey

﻿

Name:

Paul Humphrey

﻿

Title:

Vice President

﻿

 

 

﻿

 

 

﻿

 

 

﻿

BLUEGREEN RESORTS MANAGEMENT, INC.

﻿

 

 

﻿

By:

/s/ Paul Humphrey

﻿

Name:

Paul Humphrey

﻿

Title:

Vice President

﻿

 

 

﻿

 

 

﻿

 

 

﻿

TFRI 2013-1 LLC

﻿

 

 

﻿

By:

/s/ Paul Humphrey

﻿

Name:

Paul Humphrey

﻿

Title:

Vice President

﻿

 

 

﻿





--------------------------------------------------------------------------------

 



﻿

﻿

 

 

﻿

GUARANTOR:

﻿

 

 

﻿

BLUEGREEN NEVADA, LLC

﻿

 

 

﻿

By:

/s/ Paul Humphrey

﻿

Name:

Paul Humphrey

﻿

Title:

Vice President

﻿

﻿





--------------------------------------------------------------------------------

 



﻿

﻿

 

 

﻿

HOLDERS:

﻿

 

 

﻿

AMERICAN GENERAL LILFE INSURANCE COMPANY

﻿

THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK

﻿

THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

﻿

AMERICAN HOME ASSURANCE COMPANY

﻿

 

 

﻿

BY:  AIG Asset Management (U.S.) LLC,

﻿

           as Investment Advisor

﻿

 

 

﻿

By:

/s/ Eric Karlson

﻿

Name:

Eric Karlson

﻿

Title:

Managing Director

﻿

﻿

﻿



--------------------------------------------------------------------------------